Citation Nr: 0404227	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for chronic low back pain 
from July 22, 1997?

2.  What evaluation is warranted for arthritis of the left 
knee from June 1, 1997?

3.  Entitlement to an extraschedular evaluation for residuals 
of a left knee meniscectomy and anterior cruciate ligament 
repair, currently schedularly evaluated as 30 percent 
disabling.

4.  Entitlement to a separate schedular or extraschedular 
evaluation for left knee scarring due to surgery for 
treatment of postoperative residuals of a meniscectomy and 
anterior cruciate ligament repair. 

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to October 
1982.  

By a decision entered in June 2001, the Board of the 
Veterans' Appeals (Board) denied each of the issues listed on 
the title page of this document.  An appeal followed to the 
United States Court of Appeals for Veterans Claims (Court), 
and the parties to the appeal thereafter moved the Court by 
means of a joint motion to vacate and remand the matter to 
the Board, due to "inadequate" reasons and bases sufficient 
to support the conclusion that the Department of Veterans 
Affairs (VA) had provided adequate notice of the information 
and evidence necessary to substantiate the veteran's claims.  
By an order entered in October 2002, the Court vacated the 
Board's decision of June 2001 and remanded the matter to the 
Board for further action.

Upon return of the case to the Board, the veteran was advised 
by letter, dated December 3, 2002, of his right to submit 
additional evidence and/or argument in support of his appeal, 
and he responded later in the same month, to the effect that 
he had nothing further to submit.  It was also ascertained by 
Board personnel during December 2002 that the attorney who 
had represented the veteran before the Court would not be 
representing him before VA.  

It is noteworthy that the Board in correspondence, also dated 
in December 2002, notified the veteran of the existence of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), including its notice and 
duty-to-assist provisions, and in particular, the information 
and evidence necessary to substantiate his multiple claims.  
Notice was also therein provided that the rating criteria for 
the evaluation of certain back disorders had been amended, 
and the specific changes were therein set forth.  In response 
to such letter, the veteran in a handwritten statement, 
received by the Board in January 2002, noted that he had 
nothing further to submit.

The Board remanded this matter to the RO in February 2003 so 
that certain procedural and evidentiary development could be 
undertaken.  Following the RO's attempts to complete the 
requested actions, the case was returned to the Board for 
further review.

Pursuant to the veteran's motion, this matter has been 
advanced on the Board's docket, based on a showing of good or 
sufficient cause.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran if further action is required on his part.


REMAND

In October 2000, the veteran revoked the power-of-attorney he 
previously executed in favor of the Disabled American 
Veterans (DAV) for representation of his interests in matters 
before VA.  In November 2003, correspondence to the RO, a 
copy of which was therein noted to have been provided to the 
veteran, a local DAV representative indicated that the DAV 
was in fact the veteran's accredited representative and it 
was requested that actions be taken to ensure that VA updated 
its records to reflect that fact.  No further involvement of 
the DAV in this matter is subsequently indicated.  Still, in 
light of the November 2003 correspondence, clarification of 
the veteran's desire for representation in this matter and, 
specifically, whether he has reappointed the DAV as his 
representative, is necessary.  

As part of the Board's remand of February 2003, the RO, among 
other things, was to obtain the records of the veteran's 
treating private physician, Francis Pflum, M.D., prior to the 
conduct of VA orthopedic and neurological examinations 
requested by the Board, so that each VA examiner could review 
Dr. Pflum's findings and opinions in conjunction with their 
own evaluation.  This, however, was not done in the 
chronological sequence set forth by the Board.  Accordingly, 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In addition, the Board in February 2003 set forth specific 
areas of inquiry which were to be addressed by each VA 
examiner as to the level of severity of the veteran's 
service-connected left knee and low back disorders.  Upon 
review of the responses provided, not all of the questions 
posed were fully addressed.  For example, the orthopedic 
evaluator failed to address the questions whether there was 
present or absent poor nourishment, repeated ulceration, 
pain, or tenderness of left knee due to scarring on objective 
demonstration.  In addition, the physician did not fully 
respond to the query whether it was at least as likely as not 
that service-connected disabilities of the left knee or low 
back resulted in a marked interference with the veteran's 
employment.  Instead, the orthopedist noted simply that the 
veteran was employable provided that there were no 
requirements for prolonged standing or ambulation.  This 
opinion is not responsive, and it must be reconciled with the 
2003 opinion provided by the VA neurologist.  The Board 
acknowledges that many, detailed questions have been asked.  
Most were answered, and the Board appreciates this examiner's 
patience.  Still, under Stegall further clarification by the 
Board is obligatory prior to addressing the merits of the 
claims presented.  

As for the VA neurological examination performed in April 
2003, the examiner diagnosed a lumbosacral facet syndrome, 
secondary to scoliosis, rule out instability.  In addition, 
the examiner raised the possibility of a diagnosis of left L5 
radiculopathy, secondary to nerve root compression.  He did 
not, however, address the presence or absence of recurring 
attacks of an intervertebral disc syndrome, and its 
manifestations, particularly as to the number of 
incapacitating episodes, their course of treatment, and the 
outcome(s) thereof.  In light of the revised rating criteria 
further input from the neurologist is in order.  

Finally, as notice of the VCAA was accomplished as to all of 
the issues on appeal at a point in time subsequent to the 
initial adjudication of each such issue the RO must address 
whether VA's failure to follow the chronological steps set 
forth in 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§3.159 (2003) was prejudicial to the claimant.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran in 
writing and clarify his desire for 
representation of his interests before VA 
by the DAV or other veterans' service 
organization, attorney, or agent of his 
choosing.  The veteran should also be 
notified that the DAV in November 2003 
indicated in correspondence to the RO 
that the DAV was his accredited 
representative.  He should be asked 
whether since October 2000 he has 
reappointed the DAV to be his 
representative in matters pending before 
VA.  All appropriate actions are then to 
be undertaken by the RO, consistent with 
the veteran's current choice as to 
representation of his interests before VA 
in this matter.  

2.  The RO should address the adequacy 
and timing of any notice provided under 
the VCAA in light of the chronological 
steps set forth in 38 U.S.C.A. § 5100, 
5103; 38 C.F.R. § 3.159.  

3.  Thereafter, the RO should return the 
April 29, 2003 VA examination reports to 
joints and spinal evaluations performed 
by Dr. Kuchment, as well as the 
examination report by Dr. Hiesiger, as to 
the peripheral nerves to each respective 
examiner for preparation of addenda.  In 
the event that either examiner is 
unavailable, the veteran should be 
scheduled for new VA medical examinations 
by an orthopedist and neurologist, as 
appropriate, to determine the nature and 
severity of his service-connected left 
knee and low back disorders.  If 
additional examinations are needed, those 
studies must include a detailed review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and all diagnostic 
testing necessary to determine the full 
extent of all disability present.  All 
applicable diagnoses must be fully set 
forth.  

In either event, the claims folders, with 
Dr. Pflum's records, must be made 
available to Drs. Kuchment and Hiesiger 
or, if necessary, the examiners who must 
again evaluate the veteran.  

Dr. Kuchment or the orthopedist must 
address each of the following in detail, 
providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  Is there present or absent 
poor nourishment, repeated 
ulceration, tenderness or pain 
on objective demonstration 
regarding any superficial 
scarring of the left knee?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected low back 
and/or left knee disorder 
results in a marked 
interference with employment?

(c)  Is it at least as likely 
as not that the veteran's 
service-connected left knee, 
low back, and dysthymic 
disorders, alone, preclude the 
veteran from engaging in a 
substantially gainful 
occupation?

Any opinion offered must be 
reconciled with the April 2003 
opinion provided by the 
neurologist.

Use by the examiner of the "at 
least as likely as not" 
language cited in (d) and (e) 
above in responding to the 
foregoing is required.  

Dr. Hiesiger or the examining neurologist 
must respond in detail to the following:

(a)  Note whether there is 
present or absent recurring 
attacks of intervertebral disc 
syndrome and whether only 
little intermittent relief is 
achieved.  Also, note whether 
there is present or absent 
persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(b)  Quantify the number of 
weeks of incapacitating 
episodes (i.e. a period of 
acute signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) over 
the prior 12 months.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the addenda/examination reports.  If such 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
appropriate report for any and all needed 
action.  

5.  Lastly, the RO should then 
readjudicate each of the issues noted on 
the title page.  Such adjudications 
should be undertaken on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA; the 
criteria for the evaluation of low back 
disorders in effect prior to and on 
September 23, 2002, and prior to and on 
September 26, 2003, see 68 Fed. Reg. 
51454 (2003), as applicable; and the 
rating criteria for the evaluation of 
skin scars in effect prior to and on 
August 30, 2002, as applicable.  If 
extraschedular entitlement is found, 
referral of the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321, 4.16(b) 
(2003), as appropriate, is required.  

If any benefit sought on appeal continues 
to be denied, the veteran should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and the law and 
regulations considered pertinent to the 
issues currently on appeal.  Full 
compliance with the provisions of Charles 
v. Principi, 16 Vet. App. 370 (2002) and 
Quartuccio v. Principi, 16 Vet. App 183 
(2002) is mandatory.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



